Order entered June 6, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00512-CR

                      EX PARTE EDRICK PAUL FULLER

                On Appeal from the Criminal District Court No. 3
                             Dallas County, Texas
                     Trial Court Cause No. WX21-93120-J

                                       ORDER

      The Court is in receipt of appellant’s notice of appeal from the trial court’s

determination denying relief on his pretrial application for writ of habeas corpus.

This is an accelerated appeal and is governed by Texas Rule of Appellate

Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the D a l l a s County District Clerk to file the clerk’s

record by June 21, 2022. We ORDER that the clerk’s record contain copies of the

application for writ of habeas corpus, any response to the writ application filed by
the State, any other documents related to the writ application, the trial court’s order

ruling on the writ application, any findings of fact on the writ application that the

trial court has entered, the trial court’s certification of the right to appeal, and any

other documents filed with the clerk that the parties request.

      We ORDER Official Court Reporter Kimberly Xavier to file, by June 21,

2022, either the reporter’s record of the hearing on the writ application or a

certification that no hearing was held.

      After the record is filed, the Court will determine if it requires briefing and

set appropriate deadlines for any briefs. See TEX. R. APP. P. 31.1(b).

      We DIRECT the Clerk to send copies of this order to the Honorable Audra

Riley, Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, official

court reporter, Criminal District Court No. 3; Felicia Pitre, Dallas County District

Clerk; John Creuzot, Dallas County District Attorney; and Edrick Paul Fuller, pro

se appellant.

                                               /s/    ERIN A. NOWELL
                                                      JUSTICE